In the ease of the United States against Fifty-Four Barrels of Distilled Spirits, tried *1075before BENEDICT, District.Judge, in the E. D. New York, the spirits were seized on a charge of having been removed on false bonds in June, 1867, from the bonded warehouse No. 72. Walker street to the rectifying establishment of William Krone, whence they were taken to New York and sold instead of being returned to the warehouse, as the bond required. This action was brought to condemn the property as forfeited for the use of the government. It was shown by the evidence that Krone had received for redistillation 200 barrels on fraudulent bonds and thirty-four barrels on which the tax had been paid; that the two lots were mixed, and that from this mixture the spirits in court were drawn off. Held, that the payment of the tax on all the spirits not having been proven, there being a mixture of fraudulent spirits with spirits that had paid the tax, the whole lot was legally forfeited to the use of the government, and directed a verdict accordingly.
J. J. Allen, Asst. Dist. Atty., for the government
T. B. Clarkson, for claimants.